·..t' \             Case 5:18-cv-05655-JFL Document 37 Filed 05/15/19 Page 1 of 9




                                  UNITED STATES DISTRICT COURT

                                                     FOR THE

                             EASTERN DISTRICT OF PHILADELPHIA DIVISION




                                                            Case No.: 5:18-cv-5655,
          NOBLE DREW All,        et al
                                                            Re: 15FL02801

                                     Plaintiff,
          Vs                                                  RESPONSE BOTH OF DEFENDANTS
                                                                   MOTION TO DISMISS

          XAVIER MOSLEY,        et al
                                                                         FILED
                                   Defendant,
                                                                        MAY 15 2019
                                                                    at.ATE BARKMAN, Cteri<
                                                                      - - - - -Dep. Clerk



                      RESPO~SE     TO BOTH OF DEFE~DANTS MOTION TO DISMISS
          On April 26th, and :\IIAY 3rd, defendants Craig W. Stedman, Caitlain Blazer, Alan Blank, Mark
          Wilson, Brett I. Cole, Terri Landon-Miller, and Andy Wagner; JUDGE MARY            MO~GIOVI

          SPO~AUGLE      in their personal and official capacity et el also responded to our documents filed
          April 18th, joinmg Sacramento, California Family Law Case number 15FL0280 I.


          "Claimant, Noble Drew Ali, et al, hereby submits its opposition to Defendant's Motion to
          Dismiss the Amended Complaint.


          Succinct Claim
          The Claimant Amended Complamt not only meets but exceeds the standards governing the form
          of a complaint as required by Federal Rule of Civil Procedure 8(a). See exhibit I, page 5.1 ofthe
          Case 5:18-cv-05655-JFL Document 37 Filed 05/15/19 Page 2 of 9




                        UNITED STATES DISTRICT COURT

                                           FOR THE

                   EASTERN DISTRICT OF PHILADELPHIA DIVISION




                                                 Case No.: 5:18-cv-56556
NOBLE DREW All, et al

                                                 Re: 15FL02801

                           Plaintiff,
Vs                                                  RESPONSE BOTH OF DEFENDANTS
                                                         MOTION TO DISMISS

XAVIER MOSLEY,        et al

                         Defendant,




            RESPO~SE      TO BOTH OF DEFE~DANTS MOllO~ TO DISMISS
On April 26th, and MAY 3rd, defendants Craig W. Stedman, Caitlain Blazer, Alan Blank, Mark
Wilson, Brett I. Cole, Terri Landon-Miller, and Andy Wagner; JUDGE MARY MONGIOVI
SPONCGLE also responded to our documents filed April 18th, joining Sacramento, Califom~a
Family Law Case number 15FL0280 1.


"Claimant, Noble Drew Ah, et al, hereby submits its opposition to Defendant's Motion to
Dismiss the Amended Complaint.


Succinct Claim
The Claimant Amended Complaint not only meets but exceeds the standards governing the form
of a complaint as required by Federal Rule of Civil Procedure R(a). See exhibit I, page 5.1 of the
          Case 5:18-cv-05655-JFL Document 37 Filed 05/15/19 Page 3 of 9



amended complaint where it states, "As Moorish American Moslems,        ~y   Children and myself
raise a claim under a violation that has been committed by the defendants mentioned in this
claim in their collective capacity of the whole, orchestrated to violate our inalienable rights
secured by our Free National Constitution -The Divine ConstitutiOn and by laws, the Great
Koran which consist of the Holy Koran of the ~oorish Science Temple of America aka The
Grand Adviser and Moderator rules and regulatiOns and the Holy Koran of Mohammad, The 101
Statutes of Allah (Questionnaire For ~oorish Children) which also Proclmms of Our Authority
for Moorish American Moslems - known as the Pubhc Statutes at Large - The L'nited States
Constitution 1787, Declaration of Independence, Articles of Confederation, Treaty of Peace and
Friendship 1786-87, 1836 and the American Constitution of 1774 Articles of Association
Continent Congress The Great Seal. A clear Violation of the I st Amendment Establishment
clause and Free Exercise Clause. The Defendants are Refusing to recognize our Nationality,
rules and regulations of our Asiatic Islamic Nation state that has been lawfully Chartered and
proclaimed by virtue ofform 10105905, Our Authority and Form 1099, In the County of Cook
under the laws of Illinois Congress Hurds Revised Statutes of 1887 re-titled 805 ILCS R.C.A.
We are under no State Law except our own Asiatic State of Islam.


All Proceedings were held in the wrong Jurisdiction. Freedom of exercise clause, The
defendants have collectively collaborated in abrogation afforded to My Children and Myself by
My Free National Constitution, The Divine Constitution and Bylaws Article 6, "With us All
Members must Proclaim their Nationality", (a lawful Nationalization process (An Act of
Congress), to each member that proclarms their Nationality in our Moorish Government, Asiatic
Islamic State) a comity state of the several states which was made possible by the Federal
Constitution Article 4 Section 3, through Special Legislation that exist in Pennsylvania as we as
California congressional legislation known as slip laws or American Ecclesiastical Laws,
Separation of State and Religion. Thus the Defendants in this claim had no subject matter
jurisdiction to act, because my children and myself are entitled to be heard by an Article Ill,
Section 2 Judge Jurisdiction, Citizens of different states, Diversity of Citizenship (Christian
Body Politic and Islamic Body Politic) and Article 6 Clause I Section 2 Supremacy Clause
          Case 5:18-cv-05655-JFL Document 37 Filed 05/15/19 Page 4 of 9




(Treaties). We as Moorish American Moslems are Descendants of Moroccans and born in
America. Our Nationalization process by virtue of Article VI of our Divine ConstitutiOn and By
laws our "With Us" our Allegiance has been restored back to our Sultanate Theocratic
Government Moorish Empire, thus by virtue of the Most Holy Prophet we have been united back
to ancestors who were party to the Treaty of Peace and Friendship and we are our ancestors
without doubt or contradiction and there is no man who can change the descent nature of our
forefathers unless his power extends beyond the Great Universal Creator Allah Himself. Thus
states can not hear cases that are of an executive agreement between the President and a
Foreign Country, thus Judgments are void because they were defective in language, because
the court had no jurisdiction to issue the writ. The defendants lacked Subject matter and
Personam Jurisdiction, The United States District Court has original jurisdiction per Title 22
Chapter 2 Section 143 and codified under Title 28 Statute 1331 Constitutional law and
treaties, thus to separate the Moorish American Moslem Family that consist of a Mother
Mooring for 9 months and bearing a Child, The Fruit of the Great God Allah, the Union that
no man can divide and take away.


RIGHT TO JOI~ CASES PL'RSUANT TO TITLE 28 L'.S.C 14411446, 1331                      A~D     F.R.C.P
20(A)(B) PER.l\1ISSIVE JOINDER AND f'OREIG~ RELATIO~S A~D DISCOURSE
TITLE 22 CHAPTER 2 SECTIO~ 141- 143              GE~ERAL JURISDICTIO~

TITLE 28 U.S.C 144Ha)(C)O)(A)
Claimant has properly removed cases to federal court because the united states district court has
original jurisdiction by virtue of constitution and treaties. The defendants were properly
informed about defendants political and civil status as Moroccan Nationality, Moorish American
Moslems who are part and partial to our Moorish Asiatic State of Islam. Claimants Moorish
Asiatic State of Islam is part and partial to all treaties that were and are made for Moroccan
Nationality not included and not limited to descendants of Moroccans and born in America. The
defendants have no judicial power to hear any case that has been exclusive jurisdiction
designated to the federal government by way of Title 22 Chapter 2 Section 141 General
Jurisdiction for land formerly known and the Ottoman Empire including Egypt. And 142
          Case 5:18-cv-05655-JFL Document 37 Filed 05/15/19 Page 5 of 9



general jurisdiction for all Criminal Cases and section 143 general jurisdiction for all civil
cases. Pertaining to Constitution, Laws and Treaties See on file Public Statutes at large for the
United States included by not limited to the Treaty of Peace and Friendship 1786-87, Treaty of
Tripoli article 11 and Treaty .of Madrid 1863 article 15 loss of Moroccan Nationality which was
stricken out when the Nationality was restored for descendants of Moroccans who where
denationalized by Naturalization process includmg but not limited to the 13th, 14th and 15th
amendment of the Constitution ofthe United States that were Amended from the Constitution for
the United States. If the American Constitution of 1774 declared all men to be free and equal
and if all men are equal and free by the American Constitution there is no need for the
application of 14th and 15th amendment for the salvation for Descendants of Moroccans born in
America moorish American Moslems( Moroccan Nationality) are Nationality bares witness to
jus sanguinis and jus soli, we are our ancestors without doubt or contradiction and there is no
man who can change the descent nature( Surah 23 Ayat 10- 14) and our religion( Sura 5 Ayat 3)
of our forefathers unless his power extends beyond the great universal creature Allah himself


PERMISSIVE JOINDER F.R.C.P RVLE 20 (A)(B)
According to Federal Rule 20., persons may join in one action as plaintiffs if:
       (A) they assert any right to relief jointly, severally, or in the alternative with respect to or
     arising out of the same transaction, occurrence, or series of transactions or occurrences; and

       (B) any question oflaw or fact common to all plaintiffs will arise in the action.

We all ofthe on class of Free National Beings Bearing one Free ~ational Name, Free National
Constitution and Treaties and the Same Free ~ational Laws and we raise them as a collective
Islamic Body Politic, thus we raise claims under violations that have been commiUed by the
defendants mentioned in this claim in their collective capacity of the whole, orchestrated to
violate our inalienable rights secured by our Free National Constitution. All Defendants are
Refusing to recognize our Nationality, Laws and Customs and Treaties Set Forth for
Moroccan Nationality of our Asiatic Islamic Nation state.
           Case 5:18-cv-05655-JFL Document 37 Filed 05/15/19 Page 6 of 9



The exhibit is explicitly clear in making a claim that is worthy of relief. Under Moorish
American Law, mothers are to take care of their children daily and may not be separated from
their mothers. There is no confusion other than one that attempts to continuously ignore our
:Moorish American rights as protected by the 1st Amendment of the Constitution.


                                  No 11th Amendment Immunity
The defendants argue for 11th amendment immunity in light of their crimes against hwnanity, 1st
Inhabitants, and Moorish American Moslems but according to the opinion of the Supreme Court
as given in the case of Monell v. Department ofSocial Services, 436 U.S. 658 (1978), "Local
governing bodies (and local officials sued in their official capacities) can, therefore, be sued
directly under§ 1983 for monetary, declaratory, and injunctive relief in those situations where,
as here, the action that is alleged to be unconstitutzonal implements or executes a policy
statement, ordinance, regulation, or decision officially adopted or promulgated by those whose
edicts or acts may fairly be said to represent official policy. In addition, local governments, like
every other§ 1983 "person, " may be sued for constitutional deprivations visited pursuant to
governmental "custom" even though such custom has not received formal approval through the
government's official decision making channels. Pp. 436 U. S. 690-691 ". The Moorish Science
Temple of America has a corporate and a private side known as the Moorish Science Temple
thus acts as a private citizen. A private citizen can challenge the constitutionality of the states
statutes in federal court by suing state official to enjoin the enforcement of the statute on the
grounds that the statutes are unconstitutional in which claimants have filed such an
unconstitutional claim Notice of Truth Writ of Mandamus and stay in pennsylvania lower courts.
Under Ex Parte Young, such a suit is not barred by 11th Amendment immunity. Defendants are
continually trying to bypass the supreme law of the land, comity not procedural agreements
supersede Article VI of the Constitution for the United States, defendants spurious argument of
lith Amendment Argument that they are above the law ofthe land is an act ofwarring against
the constitution "No state legislature or executive or judicial officer can war against the
Constitution without violating his undertaking to support it." Cooper v. Aaron, 358 U.S. 1, 78
S.Ct. 1401 (1958).
           Case 5:18-cv-05655-JFL Document 37 Filed 05/15/19 Page 7 of 9



Furthermore, their


DEFAMATION OF CHARACTER AND MOTION SHOULD BE DENIED
Defendants continue to avoid the fact that we are a Moorish National State of Islam, lawfully
Ancient chartered under the legislauve body of Illinois by virtue of special legislative law , not
under a State and protected by the very American Constitution that all Judges, Courts, agents,
etc. are bound to uphold. The defendants continue to refer to us as "Sovereign Citizens" an
oxymoron a citizen can not be a sovereign, we are a lawful Islamic body politic, rather than
descendants of Moroccan born in America, Moorish American Moslems( a Legal Status which
the defendants fail to recognize because of their biased Christian ideology), it is very clear that
our forefathers stated in the Treaty of Tripoli arttcle I I "As the government of the United States
ofAmerica is not in any sense founded on the Christian Religion, -as it has in itself no character
of enmity agaim;;t the laws, religion or tranquility of Musselmen, -and as the said States never
have entered into any war or act ofhostility against any Mehomitan nation, it is declared by the
parties that no pretext ariszngfrom religious opinions shall ever produce an interruption of the
harmony existing between the two countries ".. We are subjected to our own law, contmgent that we
are using due care and not harmmg anyone or imposmg our law and depnving someone else the ability to
express thetr nghts. The Claimants Free National Government Allah, is the Sovereign and out oficial
are semi sovereign, thus we have a theocratic Government and no law is above hts law. This is

defamation of character and more evidence to support our claim that the Defendants are
Refusing to recognize our Nationality laws and customs of our Moorish Asiatic Islamic Nation
state, thus seeking to have our claim dismissed on a technicality rather than the truth and the
spirit of the law.
Specifically, this Court has personal jurisdiction over the Defendant to hear the claimants clmm
sufficiently alleges causation and harm. Accordingly, Defendant's motion should be denied.
         Case 5:18-cv-05655-JFL Document 37 Filed 05/15/19 Page 8 of 9




Per 28 U.S. Code§ 1746 I, Shiek Johns El, a first inhabitant, Moorish American Moslem, a
True American National and natural person declare under penalty ofperjury under the laws
ofthe United States of America that the foregoing is true and correct.

   Is/~oble Drew Ali. Sheik Johns El. S Grand Governor. Disciple in Trust
   Sheik S. Johns El Moorish American Moslem

                                    Noble Drew Ali
                                     P.O. Box 8606
                                     Lancaster Pennsylvania 17604
                                     mstof.ca.govCd.gmail.com
                                     mstoa 16.pa. gov(a).gmail.com
                                    717 615 0942
5/11/2019      Case 5:18-cv-05655-JFL Document 37 Filed 05/15/19 Page 9 of 9



                                             UNITED STATES DISTRICT COURT

                                                      FOR THE

                                     EASTERN DISTRICT OF PHILADELPHIA




                                                          j Case No.   5:18-cv-5655

               NOBLE DREW All, et al                      I

                                Plaintiff,                IRE: 15FL02801
               VS                                         I                      F\LED
                                                                                  Mt\~ , ~ 20\9
                                                         I
               XAVIER MOSLEY, et al                       I
                                                                                 AA1"E sARKMI\~e~eget¥.
                                                                                By------
                                     Defendant,




                                             Certificate of Service
                     The undersigned claimant hereby cert1fies that on MayJO. 2019 He personally
               caused to be served the followmg a true and correct copy of the foregomg RESPONSE
               TO BOTH DEFENDANTS MOTION TO DISMISS by mail1ng certified mail.

               Clerk of Court, EDPa
               James A. Byrne U S Courthouse
               Room 2609
               601 Market Street             (
               Philadelphia. Pennsylvania {    q 0 (p




                                                       IS/Noble Drew Ali,
                                                       Moonsh Science Temple No 16
                                                       PO Box 8606
                                                       Lancaster. Pennsylvania, 17604
                                                       717 615 0942
                                                       mstofa.ca gov@gmail.com
                                                       mstoa16.pa.gov@gmall.com




                                                                                           PAGf   1 OP 1




https //docs                                                                                               1/1
